ALLOWABILITY NOTICE
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/27/22, with respect to the rejection under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or suggest in combination with the other limitations of the claim “wherein the controller is further configured to determine whether the cooking apparatus is in an error state based on an operation state of a plurality of loads, transmit error information to the server in response to determining that the cooking apparatus is in the error state, and receive measure information corresponding to the error information from the server”
Regarding claim 8, the prior art of record does not teach or suggest in combination with the other limitations of the claim “wherein the cooking apparatus comprises a controller configured to determine whether the cooking apparatus is in an error state based on an operation state of a plurality of loads, transmit error information to the server in response to determining that the cooking apparatus is in the error state, and receive measure information corresponding to the error information from the server”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Nishikawa et al (US 2015/0066516) teaches a cooking apparatus ([0111]) that retrieves cooking information from a server ([0170]) and uses the information to control the cooking apparatus based on a menu ([0154-0155]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655